DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 and 27-31 are pending.
Claims 1-13, and 30-31 are rejected.
Claim 14-15, and 27-29 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-23-21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the local air discharge temperature.  Examiner cannot find any such teachings in the original disclosure. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-13 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (U.S. PG Pub. 2015/0370927) in view of Clark (U.S. PG Pub. 2019/0041883) in view of Craft (U.S. PG Pub. 2021/0148591).


As to claim 1, Flaherty teaches an HVAC networking system comprising: a zone controller (element 18) and interface device (ZID) arranged to connect to a building automation system (BAS) VAV controller box to control flow of conditioned air into a zone of a building[0040] (fig. 1 and corresponding paragraphs); plural subzone controllers(element 32) (fig. 1 – 2A, 2B as an example), each associated with a corresponding subzone in the zone, and communicatively coupled to the zone controller[0040]; each subzone having local components that provide thermal comfort control, for the subzone occupant(s), and each component arranged for communication with the corresponding subzone controller[0040]; the local comfort control components in each subzone arranged to communicate operating data to the corresponding subzone controller(fig. 3); wherein the subzone controller is arranged to collect the operating data from each of the local components, generate aggregated subzone operating data based at least in part on the collected data, and communicate the aggregated subzone operating data to the zone controller and interface device ZID[0040]; wherein the zone controller and interface device (ZID) is arranged to collect the subzone operating data from the subzone controllers, generate aggregated zone operating data based at least in part on the collected subzone operating data, [0040, 0041, 0044, 0071](fig. 4).  Flaherty teaches zone controllers that communicate with subzone controllers for monitoring and control an environment.  He also teaches that information can be sent to a remote controller that stores certain process data for later use.




As to claim 1, Clark teaches each subzone controller coupled to local occupancy, air temperature sensor to acquire sensor data for the corresponding subzone[0042, 0047]; each subzone having local comfort control components that provide thermal comfort control of at least two comfort factors for the subzone occupants, including at least one non-space temperature comfort factor[0069] and wherein the subzone controller is configured to utilize the aggregated zone operating data  and the acquired sensor data to command adjustments in operation of the local comfort control components to modify the thermal comfort condition within the subzone without directly changing the comfort conditions beyond the subzone[0069, 0091].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Clark into the system and methods of Flaherty.  The motivation to combine is that Clark teaches by selectively providing increased airflow to personal microzones the method can reduce energy usage while providing personalized enhanced comfort to occupants [0043].

Flaherty and Clark teach most of the claimed invention, but fail to teach all of the claim limitations of claim 1.  Specifically, that an air velocity sensor is present.  As can be seen in Clark the air velocity is used in determining comfort action, the velocity does 

As to claims 1 Craft teaches a subzone controller is coupled to an air velocity sensor for the corresponding subzone [0029]. 


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Flaherty in view of Clark with Craft since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Specifically, adding the sensor of Craft and using that data in Clark’s comfort computations and execution.  



 
As to claim 2, Flaherty teaches wherein the local comfort control component operating data collected by the subzone controller is communicated directly to a remote server[0040].  



As to claim 4, Flaherty teaches wherein all communications with the subzone controller are bidirectional[0040]. 
 
As to claim 5, Flaherty teaches wherein at least one subzone has one or more local non-thermal components includes lighting and a lighting controller arranged to control the lighting, and the lighting controller sends setting state data and receives setting instructions in communications with the corresponding subzone controller[0018].  

As to claim 6, Flaherty teaches wherein the local comfort control components includes an auxiliary heating unit and an auxiliary heating controller to control the auxiliary heating unit, and the auxiliary heating controller sends setting state data and receives setting instructions in communications with the corresponding subzone controller[0018, 0052].  

As to claim 7, Flaherty teaches wherein the local components include an occupancy sensor arranged to communicate occupancy state data to the corresponding subzone controller[0042].  



As to claim 9, Flaherty teaches wherein local components include a general-purpose controller arranged to send setting state data and receive setting instructions in communications with the corresponding subzone controller[0037].  

As to claim 10, Flaherty teaches wherein local component operating data includes setting and or state data of the corresponding local component[0041].  

As to claim 11, Craft teaches teaches wherein the local components operating data is updated periodically according to a predetermined update interval[0031].  

As to claim 12, Flaherty teaches including a workstation appliance controller provisioned in at least one of the subzones and arranged for communications with the corresponding subzone controller[0005].  

As to claim 13, Flaherty teaches wherein the subzone controller is configured for wireless communication with a user mobile device to enable a user to request a change in comfort settings[0024, 0038, 0051].  


As to claim 30, Clark teaches  wherein the at least two comfort factors include 


As to claim 31, Clark teaches wherein the subzone controller is arranged to adjust the local air discharge temperature by controlling a mix ratio of primary air and subzone space air (fig. 4 – the air being distributed by element 100 is mixing with the current subzone air around the occupant.

Allowable Subject Matter

Claims 14-15 and 27 are allowed.  The reasons for allowance can be seen in the previous action.
Claim 27 is allowed for similar reasons as claim 14.

Response to Arguments
New amendments have added limitations that were not present in the previous combination, therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Craft.  The arguments however with regards to Clark are not persuasive.  Essentially Applicant argues that emitted air temperature and providing thermal comfort are the same thing, however, this is an overreach equating the two.  The emitted air temperature is not in the claim. In fact this wording isn’t even in the specification.  The claim calls for a thermal comfort control having two comfort factors including a non-space temperature factor. Furthermore, 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coogan teaches a sensor at an air discharge location that can measure air velocity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119